MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
A similar question was determined by this court in O’Donnell v. City of Butte, ante, p. 97, 119 Pac. 281, and upon the authority of that case we hold that the general denial in [1] defendant’s answer does not raise an issue upon the question of plaintiff’s capacity to sue, and that the trial court erred in directing a verdict. The judgment and order are reversed, and the cause is remanded for a new trial.

Reversed and remanded.

Mr. Chief Justice Brantly and Mr. Justice Smith concur.